173 S.W.3d 691 (2005)
STATE of Missouri, Respondent,
v.
Donald ARNOLD, Appellant.
No. ED 85475.
Missouri Court of Appeals, Eastern District, Division Two.
October 18, 2005.
Kent Denzel, Columbia, MO, for Appellant.
Ronald Salvatore Ribaudo, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Donald J. Arnold (hereinafter, "Defendant") appeals from the trial court's judgment entered after a jury found him guilty of first degree assault, Section 565.050 RSMo (2000), and armed criminal action, Section 571.015 RSMo (2000). Defendant was sentenced as a prior offender to concurrent terms of thirty years imprisonment. Defendant raises one point on appeal, claiming the trial court erred in failing to allow Defendant to question the victim regarding a pending DWI charge as this would have exposed the victim's bias.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).